—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings *744County (Beldock, J.), rendered June 28, 1993, convicting him of criminal possession of a weapon in the second degree under Indictment No. 933/93, upon his plea of guilty, and imposing sentence, and (2) from an amended judgment of the same court, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a term of imprisonment upon his prior conviction under Indictment No. 11784/89.
Ordered that the judgment and amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.